United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ALABAMA HEALTHCARE
SYSTEM, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1626
Issued: October 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2015 appellant filed a timely appeal of a July 14, 2015 merit decision1 of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.

1

The case record initially transmitted to the Board did not include the July 14, 2015 OWCP decision. The Board
issued an Order Dismissing Appeal on December 23, 2015 since there was no OWCP decision in the record issued
within 180 days of the filing of the appeal. Docket No. 15-1626 (issued December 23, 2015). Appellant filed a
petition for reconsideration and submitted a copy of the July 14, 2015 decision. The Board issued an Order
Granting Petition for Reconsideration and Reinstating Appeal on July 20, 2016. Docket No. 15-1626 (issued
July 20, 2016). On July 21, 2016 the Board issued an Order to Complete Record Within 30 Days. Docket No.
15-1626 (issued July 21, 2016). OWCP complied with this order on September 14, 2016 providing the Board with a
copy of the July 14, 2015 decision.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an employmentrelated aggravation of his preexisting allergic rhinitis due to work-related exposures.
FACTUAL HISTORY
On October 16, 2014 appellant, then a 65-year-old medical record technician, filed an
occupational disease claim (Form CA-2) alleging an aggravation of his allergies and respiratory
problems due to his working with medical records in the file room. He first became aware of his
condition on September 10, 2014 and first attributed his condition to his employment on that
date.
In a letter dated October 24, 2014, OWCP requested that appellant provide additional
factual and medical evidence in support of his claim for occupational disease. It noted that
appellant had not provided any medical evidence in support of a diagnosed condition. OWCP
allowed appellant 30 days for a response.
On April 17, 2014 appellant reported to the employing establishment health unit due to
worsening allergy symptoms. He attributed his symptoms to exposure to mold spores while
working in medical records. Appellant noted that the records in Building 62 were contaminated
because the building had been shut down for years without climate control.
The employing establishment provided a June 2014 risk assessment report regarding the
basement of Building 62. This report concluded that the building’s current environmental state
was not a suitable working environment for staff. An industrial hygienist performed an
inspection of the file room of Building 62 and found that ceiling tiles had fallen, plaster was
delaminating, and there was an increase in the amount of fine particulate matter suspended in the
air. The report noted that the HVAC systems had been shut off since the building had been
vacated, and there were boxes with mold growth in the records room.
On September 18, 2014 Dr. Richard O’Donnell, a Board-certified internist, examined
appellant for a perceived worsening of his allergies. He noted that appellant worked in Building
62, an unairconditioned, unheated building, for the last nine months to retire records. Appellant
alleged that mold had been detected in the building and that medical records had been
contaminated with mold. Dr. O’Donnell diagnosed allergic rhinitis with mild hypertrophy of the
nasal turbinates from rhinitis.
Dr. James R. Bonner, a Board-certified internist, allergist, and infectious disease
physician, examined appellant on October 9, 2014 and noted appellant’s allegations of work
exposure to mold. He diagnosed chronic rhinitis and congestion for over 20 years. Dr. Bonner
opined that appellant’s skin testing did not suggest an allergic cause of nasal symptoms, but that
appellant’s history was more consistent with irritant/nonallergic rhinitis. He further noted that
appellant’s spirometry was within normal limits and that he could neither confirm nor exclude a
diagnosis of asthma.

2

In a statement dated November 4, 2014, appellant alleged that he worked at the
employing establishment as a records clerk for 14 years in the basement of Building 62 at
Tuskegee, Alabama. The building had been then vacated, but the medical records were left in
the basement without air conditioning or central heat. The records became wet and molded and
the building had a musty odor. Appellant alleged that in his last year of working in this building
his sinuses were affected due to his daily contact with the wet and molded medical records. He
noted that management was informed that the handling of medical records could not be
performed due to the hazardous conditions and mold on the walls, ceilings, and medical records.
By decision dated December 19, 2014, OWCP denied appellant’s occupational disease
claim finding that he failed to establish a causal relationship between his diagnosed allergies and
his accepted employment factors, i.e., exposure to mold in Building 62.
Appellant requested reconsideration on April 6, 2015. In support of his request, he
submitted a report dated January 12, 2015 from Dr. O’Donnell. Dr. O’Donnell noted that
appellant had a history of allergic rhinitis and had sustained an exacerbation of this condition in
the last year. He noted that appellant was exposed to mold at work. Dr. O’Donnell opined,
“Considering that his allergies had been fairly well controlled up to a year ago (up until he began
working in this government structure where there was storage of old paperwork that had been
found to have mold on it) I seriously think that the mold he was exposed to on the job was the
main cause of the persistent exacerbation of his allergic rhinitis. Probably the fact that he goes
back periodically to this structure is why he continues to experience flare ups of his allergic
rhinitis in spite of him using the routine medication that had been prescribed for control of
allergic rhinitis.”
By decision dated July 14, 2015, OWCP denied modification of its prior decisions
finding that appellant had not submitted sufficient medical opinion evidence to establish his
occupational disease claim. It found that Dr. O’Donnell’s report was not based on a complete
factual background as it did not address his preexisting allergy causes and treatments. OWCP
also noted that Dr. O’Donnell’s report did not provide sufficient medical reasoning as it was
couched in speculative terms.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
3

20 C.F.R. § 10.5(q).

3

relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an
employment-related aggravation of his preexisting allergic rhinitis due to work-related
exposures.
Appellant has provided medical evidence of diagnosed condition, allergic rhinitis. He
has also provided evidence that he was exposed to mold in the performance of his federal job
duties as noted in the employing establishment’s June 2014 risk assessment report. However,
appellant has not provided the necessary medical opinion evidence to establish a causal
relationship between his diagnosed condition and his accepted employment exposures.
In his October 9, 2014 report, Dr. Bonner, a Board-certified internist, allergist, and
infectious disease physician, noted appellant’s allegations of work exposure to mold. He also
diagnosed chronic rhinitis and congestion for over 20 years. However, Dr. Bonner found that
appellant’s skin testing did not support an allergic cause of his rhinitis and instead opined that
appellant’s history was more consistent with irritant or nonallergic rhinitis. This report does not
support appellant’s claim for a work-related occupational disease. Instead Dr. Bonner opined
that appellant was not experiencing allergic rhinitis due to mold, but rather an irritant rhinitis.
Dr. O’Donnell completed reports on September 18, 2014 and January 12, 2015
diagnosing allergic rhinitis with an exacerbation of this condition within the last year. He also
noted appellant’s exposure to mold and work. Dr. O’Donnell indicated that he thought that
appellant’s mold exposure was the main cause of the persistent exacerbation of his allergic
rhinitis. He did not provide a full history of appellant’s rhinitis, skin test results, or other basis
for his diagnoses and conclusions. Additional medical explanation in support of his opinion is
necessary given the alternative diagnosis by Dr. Bonner, the Board-certified specialist. Without
a clear explanation of why he felt that appellant’s appropriate diagnosis was allergic rhinitis, test
results that established that appellant was in fact allergic to mold, and a clear opinion regarding
how and why appellant’s employment exposures aggravated his diagnosed condition,
Dr. Bonner’s reports are insufficient to meet appellant’s burden of proof to establish an
aggravation of his rhinitis due to exposure to mold in the performance of his federal job duties.5
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

Id.

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an
employment-related aggravation of his preexisting allergic rhinitis due to work-related
exposures.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

